DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application was filed on July 22, 2020 and is a CIP of PCT/CN2019/095271 filed on July 9, 2019, which claims priority to CN201910388525.X filed on May 10, 2019.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on October 17, 2021 is acknowledged. The traversal is on the ground(s) that (1) this application is a bypass application filed under 35 USC 111(a) rather than a national stage entry under 35 USC 371. As such, the unity of invention articulated by Examiner does not apply; and (2) even if the requirement of unity of invention applied, the inventions of Groups I-III would relate to a single general inventive concept because Zhang et al. does not disclose the claimed sequence of SEQ ID NO: 1, and the Sidwf1 gene of Sesamum indicum is deemed a special technical feature.
It is noted that the restriction requirement was inadvertently issued under the unity of invention standard on August 25, 2021 and is withdrawn. However, restriction of the inventions under 35 USC 121 is required. It is further noted that although the groups of inventions have not changed, a full restriction requirement has been provided.

GROUP I. Claims 1-4 drawn to a Sidwf1 gene of Sesamum indicum, classified in C12Q 1/6895.
GROUP II. Claims 5-7 drawn to a method for PCR amplification of a Sidwf1 gene, classified in C12Q 1/6895.
GROUP III. Claim 8 drawn to a method for determining sesame varieties with short internode length, classified in C12Q 2600/00. 
Groups I and (II and III) are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP §806.05(h). In the instant case, the genes of Group I can be used in methods materially different than the methods of Groups II and III, such as the genes may be used for sequence analysis or expression analysis determined by Northern Blotting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Remarks
	Applicant has traversed the requirement for restriction on the grounds that the requirement was improperly issued under 371 standards and that the Sidwf1 gene of Sesamum indicum is deemed a special technical feature. The restriction requirement issued August 25, 2021 has been withdrawn, thus Applicant’s arguments are moot. 


Status of the Claims
	Claims 1-8 are pending. Claims 5-8 are withdrawn as being drawn to non-elected subject matter. Claims 1-4 are examined.

Drawings
	The drawings filed on July 22, 2020 are acceptable.

Claim Objections
Claims 1-4 are objected to because of the following informalities: the claims have the SEQ ID NOs in bold. The text of the specification, including the claims, should be without underlining or bold type (MPEP §608.01(a)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 include the limitation of a sequence “represented by” a SEQ ID NO. The term “represented by” is unclear. It is unclear whether applicant intends the SEQ ID NO “represented by” to mean comprising or consisting of, thus claiming the entire sequence of each respective SEQ ID NO, or whether applicant intended to claim a fragment of the sequence. Appropriate clarification is required. For purposes of examination, the 
Claims 3 and 4 include the term “allele”. This term as used in the claims is confusing. The specification describes the allele SiDWF1 as having a sequence represented by SEQ ID NO: 3 (instant specification para. [0007]). The speciation describes the cDNA corresponding to the allele SiDWF1 is the same as the DNA sequence of the dwarf mutant, except the 448th nucleotide in the cDNA sequence of the wild-type gene and is represented by SEQ ID NO: 4 (instant specification para. [0008]). It is unclear if allele is the entire sequence as indicated by the claim language or the nucleotide at position 448 as indicated by the description in the specification. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is drawn to non-statutory subject matter. Because of the use of the open claim language “represented by” and because the claims do not recite a purity or isolation limitation, the 
Claims 1-4 recite the phrase “represented by”. It is unclear if the language of “represented by” is intended to be drawn to open language (e.g. comprising) or closed language (e.g. consisting of). Broadly interpreted the claims therefore read on comprising and hence, a claim that reads on naturally occurring genes. See 112(b) discussed above.

Question 1
The claimed invention is directed to a naturally occurring product.

Question 2A – Prong 1
	Claims 1-4 are directed towards a naturally occurring product.
	Claims 1 is directed to a gene represented by SEQ ID NO: 1. Claim 2 is directed towards a gene that comprises cDNA represented by SEQ ID NO: 2. Claim 3 is directed towards a gene represented by SEQ ID NO: 3. Claim 4 is directed towards a gene that comprises cDNA represented by SEQ ID NO: 4.  
	Claims 1-4 are directed to products that involve the judicial exception of a naturally occurring product. The claimed genes and genes that comprise cDNAs encompass fragments, with as few as 2, 3, 4, etc. nucleotide fragments of naturally occurring sequences. The nucleic acid sequences represented by SEQ ID NOS: 1-4 are 
	MPEP 2106.04(b)(II) discusses products of nature. The MPEP specifically discusses DNA, primers and probes. The isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"). The Federal Circuit in Ambry reviewed “[t]he Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, suggesting that even short strands identical to those found in nature are not patent eligible.” 
	In the instant case, the claims include naturally occurring genes. The court in Myriad held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”. The court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and 
	Here, Applicant has not created anything and is merely trying to claim genes and genes that comprise cDNAs as they occur in nature. The claims do not require isolating the genes. Therefore, there is no difference between the naturally occurring structure and what is claimed.
	Accordingly, the claims are directed to judicial exceptions.

Question 2A – Prong 2
	The judicial exceptions are not integrated into practical application because the claims do not recite additional elements that integrate the judicial exceptions into practical application of the exceptions. Regarding claims 1-4, every limitation is a 
	Accordingly, claims 1-4 are directed towards judicial exceptions.

Question 2B
Claims 1-4 are directed to judicial exceptions with no additional limitations.
Thus, the claims do not recite additional elements that amount to significantly more than the judicial exceptions.
	For those reasons, claims 1-4 are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei, et al. BMC Genomics (2011) 12:451, 13 pages (hereinafter “Wei”), as evidenced by NCBI (Accession Number XM_011084216.2).
Regarding claim 1, Wei discloses sequencing the whole transcriptome of Sesamum indicum (Wei, Abstract, p. 10, right col., top of page). Wei discloses a comprehensive sequence resource for sesame research (Wei, Abstract). As evidenced by NCBI Accession Number XM_011084216.2 the sequence is 99% identical to nucleotides 647-1638 of SEQ ID NO: 1 (see alignment below). The claim is directed towards a gene, however, the claimed gene only comprises two exons and an intron that require the recited sequence. As such, the gene has the structure represented by SEQ ID NO: 1. Moreover, claim 1 does not require the entirety of SEQ ID NO: 1. As such, the reference provides the breadth of the structure of claim 1 as it teaches a structure that encompasses a sequence “represented by” SEQ ID NO: 1.


    PNG
    media_image1.png
    1023
    728
    media_image1.png
    Greyscale

Regarding claim 2, Wei discloses sequencing the whole transcriptome of Sesamum indicum (Wei, Abstract, p. 10, right col., top of page). Wei discloses a comprehensive sequence resource for sesame research (Wei, Abstract). As evidenced by NCBI Accession Number XM_011084216.2 the sequence is 99% identical to nucleotides 1-1029 of SEQ ID NO: 2 (see alignment below). The claim is directed towards a gene that comprises cDNA, however, the claimed cDNA only comprises two exons that require the recited sequence. As such, the gene has the structure represented by SEQ ID NO: 2. Moreover, Claim 2 does not require the entirety of SEQ ID NO: 2. As such, the reference provides the breadth of the structure of claim 2 as it teaches a structure that encompasses a sequence “represented by” SEQ ID NO: 2.

    PNG
    media_image2.png
    874
    758
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    748
    media_image3.png
    Greyscale


Regarding claim 3, Wei discloses sequencing the whole transcriptome of Sesamum indicum (Wei, Abstract, p. 10, right col., top of page). Wei discloses a comprehensive sequence resource for sesame research (Wei, Abstract). As evidenced by NCBI Accession Number XM_011084216.2 the sequence is 100% identical to nucleotides 647-1638 of SEQ ID NO: 3 (see alignment below). Claim 4 does not require the entirety of SEQ ID NO: 3. As such, the reference provides the breadth of the structure of claim 4 as it teaches a structure that encompasses a sequence “represented by” SEQ ID NO: 3. 


    PNG
    media_image4.png
    1039
    757
    media_image4.png
    Greyscale

Regarding claim 4, Wei discloses sequencing the whole transcriptome of Sesamum indicum (Wei, Abstract, p. 10, right col., top of page). Wei discloses a comprehensive sequence resource for sesame research (Wei, Abstract). As evidenced NCBI Accession Number XM_011084216.2 the sequence is 100% identical to nucleotides 1-1029 of SEQ ID NO: 4 (see alignment below). Claim 4 does not require the entirety of SEQ ID NO: 4. As such, the reference provides the breadth of the structure of claim 4 as it teaches a structure that encompasses a sequence “represented by” SEQ ID NO: 4. 


    PNG
    media_image5.png
    867
    714
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    322
    758
    media_image6.png
    Greyscale


Accordingly, Wei discloses the nucleotide sequences of the claimed gene structure of claims 1-4.

CONCLUSION

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634   
                                                                                                                                                                                          /KATHERINE D SALMON/Primary Examiner, Art Unit 1634